Title: George Tucker to James Madison, 1 February 1836
From: Tucker, George
To: Madison, James


                        
                            
                                Sir,
                            
                            
                                
                                    University of Virginia,
                                
                                February 1, 1836.
                            
                        
                        
                        Your long intimacy with Mr. Jefferson, your accordance with him in the principles of civil government, your
                            cordial co-operation in carrying those principles into effect, and lastly, the kindness with which you have answered my
                            inquiries and guided my researches, make it peculiarly proper that I should address to you the following pages. In
                            submitting to you the biography of that friend of many years, I indulge the hope that I have not been unsuccessful in
                            presenting his character, moral and intellectual, fairly to the world, and have contributed something to the vindication
                            of those liberal principles for which you and he so steadfastly, so ably, and so successfully contended. Nothing could be
                            more gratifying to me than to obtain the approbation of one whose means of testing the truth of what is there recorded
                            exceed those of any individual now living; whose judgment is known to be as unbiassed as it is discriminating; and whose
                            integrity is of such diamond-like solidity and brightness that the breath of even party calumny could leave on it no
                            lasting tarnish.
                        Having been one of the chief instruments in giving to your country a constitution fitted to make it great and
                            prosperous as well as free, it was afterwards your happy destiny to witness the glorious result of your patriotic labours;
                            to receive the highest honours a grateful people could bestow; and to enjoy, by anticipation, the fame which rewards a
                            career of splendid usefulness. That the evening of a life, which has been thus brilliant and fortunate, may continue
                            serene and tranquil to the last, is, in all sincerity, the prayer of, Sir, Your most
                            respectful, Most obliged, And obedient servant,
                        
                        
                            
                                George Tucker
                            
                        
                    